Citation Nr: 1222940	
Decision Date: 07/02/12    Archive Date: 07/13/12	

DOCKET NO.  08-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from September 1967 to December 1968 and from January 1991 to March 1991.  He also had periods of service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Little Rock, Arkansas, that denied entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran should further action be required.  

The question of entitlement to service connection for hearing loss has not been developed or adjudicated for the Board's review at this time and is referred to the RO for appropriate consideration, as per the request of the Veteran's accredited representative.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a left knee disability.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the pertinent evidence of record discloses that in a December 1989 National Guard physical history report the Veteran reported injuring his left knee cap about a year earlier.  There is no indication whether or not this injury was sustained while serving in either an ACDUTRA or INACDUTRA capacity.  In a report of medical history made in conjunction with his March 1991 release from active duty the Veteran endorsed the statement that he was having or had had a history of a "trick or locked knee."  No elaboration was provided.

At a November 1994 National Guard examination the appellant was unable to perform a deep knee bend.  That month he underwent arthroscopic surgery.  By April 2003, the appellant had been diagnosed with left knee degenerative joint disease.  

The post service record includes a May 2003 statement from a private physician who reported seeing the Veteran in April 2003 with complaints of a swollen, tender, and red left knee.  He had been having the problem for about a week.  The physician stated that the appellant had moderate to severe degenerative joint disease of the left knee that was a result of "years of accumulative trauma to his knee in his occupation."  It was noted that the Veteran then worked as a switchman on the railroad and worked up to 72 hours a week.  

The Veteran has not been provided a VA medical examination for his claimed disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary of VA's duty to assist the Veteran in developing a claim requires that the Department provide a VA medical examination to a claimant when there is (1) competent evidence of a disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumption period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision of a claim.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 

In this case, the Veteran's report of a continuity of symptomatology regarding his claimed left knee disability satisfy the requirement for evidence of a claimed disability may be related to service.  Id.  In this regard, for purposes of ordering an examination the threshold for finding a link between a current disability and service is low.  Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the low threshold was satisfied by the appellant's statement that "his disabilities began in 1980 and [that] he received treatment at a VA Hospital in Phoenix, Arizona").  

In the absence of a competent medical opinion addressing whether the Veteran currently has a diagnosed disability consistent with his complaints, and, if so, whether the etiology of the disability is service related, the record does not contain sufficient information to make a decision on the claim.  In this regard, the Veteran is competent to state that he experienced left knee pain and discomfort, and that he had left knee complaints during active service.  See Jandreau v. Nicholson at 492 F.3d.1372, 1377 (Fed. Cir. 2007).  (Lay evidence can be competent and sufficient to establish a diagnosis of a condition).  He is also competent to describe the symptoms he currently experiences.  In view of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination with regard to his left knee disability.  

Accordingly, the case is REMANDED for the following actions:  

1.  The Veteran should be contacted and asked to identify all VA and non-VA health care providers that have treated him for his left knee disability since 1988, to specifically include any provider who treated him for any injury sustained while working for the railroad.  By definition, this includes any records pertaining to any claim filed under the Federal Employees Liability Act.  The aid of the Veteran in securing these records, to include providing necessary authorizations, must be enlisted, as needed.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be contacted and asked to provide more specific information with regard to why he attributes his current left knee disability to his military service.  The Veteran should also state how he initially injured his left knee cap.  The appellant should identify any left knee injury that he sustained while working with for the railroad.  The RO should carefully document their efforts to conduct this development.

3.  If the Veteran contends that he injured his left knee while performing ACDUTRA or INACDUTRA the RO must undertake appropriate development to verify all pertinent service dates, and to secure any treatment records identified by the appellant.

4.  Thereafter, the Veteran should be accorded an orthopedic examination to determine whether there is a nexus between his active military service and any current left knee disability.  The claims file and access to Virtual VA must be made available to the orthopedist for review.  The examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the left knee found to be present should be diagnosed.  Thereafter, the examiner must opine whether it is at least as likely as not that any diagnosed left knee disability had its origin in service or is in any way related to his service.  The rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion could not be provided.  

5.  The AMC/RO shall advise the Veteran that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2011), it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 

6.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

7.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded the appropriate time period within which to respond.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


